Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
All the references cited in the International Search Report have been considered.  None is anticipatory.  The most pertinent of these references have been applied below.

Election/Restrictions
The applicant has elected Group IVa (claims 1-5, 9, 12-13, 16-18, and 24-25) without traverse. The examiner withdrew the election of species requirement of Group I.
This restriction is made FINAL.  See previous action for the reasons of applying restriction. 
The examiner urges combining formula IVa and IVc of claim 18 with claim 1 to facilitate the prosecution. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 2, 4-5, 9, 12-13, 16-18, and 25 (is)are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term “uniformly” in claim 2 is a relative term which renders the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention, i.e. the degree of uniformity.  Claims 4 and 12 fail to define “
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
”. Claim 18  recites claim 13 twice. Regarding claims 4-5, 9, 12-13, and 25, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 9, 12-13, 16-18, and 24-25 is (are) rejected under 35 U.S.C. 103(a) as being unpatentable over Feng et al. (WO 2015015386) in view of Liu et al. (Echem. Comm), both listed on IDS and ISR.
As to claims 1-5, 9, 12-13, 16-18, and 24-25, Feng (abs., claims, examples, figures, 1:10-15, 5:35-42, 15:5-16, 16:1-20, 19:5-25) discloses a porous graphene-based conjugated polymer for producing sensors.  The polymer template can be produced via 2,6-dibromopyridine or triethynylbenzene and Sonogashira-Hagihara coupling polymerization in-situ with graphene that would inherently yield uniform distribution.  The polymer can integrate heteroatom, metal into the carbon framework of the polymer.  The graphene shows size of 20nm to several micrometers. 
Feng is silent on the claimed mealloprotein.
In the same area of endeavor of producing sensor, Liu (abs., 2.3, 4) discloses a functionated graphene-based biosensor for the immobilization of hemoglobin to realize its direct electrochemistry and determination of nitrite.   The sensor electrode is immersed in hemoglobin for fabrication.
Therefore, as to claims 1-5, 9, 12-13, 16-18, and 24-25, it would have been obvious to one of ordinary skill in the art to have modified the template disclosed by Feng and immersed it in hemoglobin  to produce a biosensor in view of Liu, because the resultant sensor would yield a biosensor for the immobilization of hemoglobin to realize its direct electrochemistry and determination of nitrite.  The resultant sensor would inherently produce the claimed composite having hemoglobin encapsulated in the porous graphene-based conjugated polymer of Feng.

			
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE FANG whose telephone number is (571)270-7378.  The examiner can normally be reached on Mon-Thurs. 8am-6pm. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571.572.1302.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHANE FANG/Primary Examiner, Art Unit 1766